Case: 14-14154    Date Filed: 09/16/2015   Page: 1 of 3


                                                    [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT

                    ________________________

                          No. 14-14154
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 2:12-cv-00073-RWS



THERESE VERONICA NATTY,

                                            Plaintiff - Appellant,

                                versus

JAILER OFFICER MORGAN,
DISTRICT ATTORNEY BAGGARD,
SHERIFF STEVE CRONIC,
OFFICER STROUTS,
LT. MECHIMINO, et al.,

                                            Defendants - Appellees.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                          (September 16, 2015)
                Case: 14-14154       Date Filed: 09/16/2015       Page: 2 of 3


Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       Therese Veronica Natty, proceeding pro se, appeals the district court’s

dismissal without prejudice of her 42 U.S.C. § 1983 action for failure to properly

serve any of the named defendants within the 120-day time period established by

Federal Rule of Civil Procedure 4(m). Natty contends (1) the district court erred in

dismissing her § 1983 action under Rule 4(m), and (2) the district court erred in

denying her motion for appointment counsel. We affirm. 1

       The district court did not abuse its discretion in dismissing Natty’s § 1983

action without prejudice under Rule 4(m) because Natty failed to serve the

defendants within the 120-day time period and she has not shown good cause for

failing to do so. See Fed. R. Civ. P. 4(m) (providing “[i]f a defendant is not served

within 120 days after the complaint is filed, the court . . . must dismiss the action

without prejudice” unless “the plaintiff shows good cause for the failure”). Natty’s

argument she did not receive the orders and documents necessary to serve the

defendants until after the 120-day time period elapsed does not establish good

cause. Natty was made fully aware of the relevant documents and law regarding



       1
          We review for abuse of discretion a district court’s dismissal without prejudice of a
plaintiff’s complaint for failure to timely serve a defendant under Rule 4(m). Rance v. Rocksolid
Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009). We also review for abuse of discretion
a district court’s denial of a motion for appointment of counsel. Smith v. Sch. Bd. of Orange
Cnty., 487 F.3d 1361, 1365 (11th Cir. 2007).
                                                2
               Case: 14-14154    Date Filed: 09/16/2015    Page: 3 of 3


Rule 4 service requirements by April 14 at the latest—more than two months

before her 120-day window expired—when the magistrate judge entered an order

explicitly reminding Natty “she is responsible for service of process upon the

Defendants in [both of her lawsuits] as provided in Federal Rule of Civil Procedure

4.” Nonetheless, Natty made no attempt to serve the defendants until after the 120-

day time period had elapsed. Even then, Natty’s belated attempt to serve the

defendants was insufficient because she simply mailed papers to the defendants.

See Fed. R. Civ. P. 4(e)(2) (requiring personal service on an individual absent

waiver). On this record, the district court did not abuse its discretion in dismissing

Natty’s action without prejudice under Rule 4(m) for failing to properly serve the

defendants.

      The district court also did not abuse its discretion in denying Natty’s motion

for appointment of counsel because Natty’s § 1983 action is not so complex or

novel as to require appointed counsel. See Kilgo v. Ricks, 983 F.2d 189, 193 (11th

Cir. 1993) (explaining appointment of counsel in civil cases is “a privilege justified

only by exceptional circumstances, such as the presence of facts and legal issues

which are so novel or complex as to require the assistance of a trained practitioner”

(alterations omitted)).

      AFFIRMED.




                                          3